Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 1 of 13 PageID #: 191




                        UNITED STATES DISTRICT COURT

                           DISTRICT OF SOUTH DAKOTA

                                   WESTERN DIVISION


SHERYL HANSEN and                                     CIV. 18-5041-JLV
ROGER HANSEN,

                     Plaintiffs,                           ORDER

     vs.

MICHAEL SHIELDS and
AMERICAN NATIONAL PROPERTY
AND CASUALTY COMPANY,

                     Defendants.

                                    INTRODUCTION

      Plaintiffs Sheryl Hansen and Roger Hansen filed a complaint against

Defendant Michael Shields asserting a bystander’s negligent infliction of

emotional distress claim for Mrs. Hansen and a loss of consortium claim for

Mr. Hansen. (Docket 1). Plaintiffs assert an underinsured motorist claim

against Defendant American National Property and Casualty Company

(“ANPAC”). Id. The defendants’ answers deny plaintiffs’ claims. (Dockets

6 & 7).

          ANPAC filed a motion for summary judgment together with a legal

memorandum, a statement of undisputed material facts and one exhibit.

(Dockets 24-26 & 27-1). Plaintiffs filed a legal memorandum in resistance

to ANPAC’s motion. (Docket 28). ANPAC filed a reply brief. (Docket 29).

Mr. Shields filed a notice of joinder in ANPAC’s motion for summary

judgment. (Docket 30). Mr. Shields subsequently filed a separate motion
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 2 of 13 PageID #: 192




for summary judgment together with a legal memorandum, a statement of

undisputed material facts and one exhibit. (Dockets 31-34 & 34-1).1

Plaintiffs filed a response to Mr. Shields’ motion, a legal memorandum in

resistance to his motion and a response to Mr. Shields’ statement of

undisputed material facts. (Dockets 36-38). For the reasons stated below,

defendants’ motions for summary judgment are denied.

                            STANDARD OF REVIEW

      Under Fed. R. Civ. P. 56(a), a movant is entitled to summary judgment if

the movant can “show that there is no genuine dispute as to any material fact

and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). Once the moving party meets its burden, the nonmoving party may not

rest on the allegations or denials in the pleadings, but rather must produce

affirmative evidence setting forth specific facts showing that a genuine issue of

material fact exists. Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 256

(1986). Only disputes over facts that might affect the outcome of the case

under the governing substantive law will properly preclude summary judgment.

Id. at p. 248. “[T]he mere existence of some alleged factual dispute between

the parties will not defeat an otherwise properly supported motion for summary

judgment; the requirement is that there be no genuine issue of material fact.”

Id. at 247-48 (emphasis in original).


      1Because   Mr. Shields’ statement of undisputed material facts is
essentially the same as those presented by ANPAC, the court will only reference
ANPAC’s statement of facts except where specifically indicated.
                                        2
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 3 of 13 PageID #: 193




      If a dispute about a material fact is genuine, that is, if the evidence is

such that a reasonable jury could return a verdict for the nonmoving party,

then summary judgment is not appropriate. Id. However, the moving party is

entitled to judgment as a matter of law if the nonmoving party failed to “make a

sufficient showing on an essential element of her case with respect to which

she has the burden of proof.” Celotex Corp. v. Catrett, 477 U.S. 317, 323

(1986). In such a case, “there can be ‘no genuine issue as to any material

fact,’ since a complete failure of proof concerning an essential element of the

nonmoving party’s case necessarily renders all other facts immaterial.” Id. at

p. 323.

      In determining whether summary judgment should issue, the facts and

inferences from those facts must be viewed in the light most favorable to the

nonmoving party. Matsushita Elec. Indus. Co. v. Zenith Radio Corp., 475 U.S.

574, 587-88 (1986). The key inquiry is “whether the evidence presents a

sufficient disagreement to require submission to a jury or whether it is so one-

sided that one party must prevail as a matter of law.” Anderson, 477 U.S. at

pp. 251-52.

                              FACTUAL SUMMARY

      The following recitation consists of the material facts developed from

plaintiffs’ complaint (Docket 1), both defendants’ answers (Dockets 6 & 7),

defendants’ statement of undisputed material facts (Dockets 25 & 33),

plaintiffs’ response to ANPAC’s statement of undisputed material facts (Docket

                                         3
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 4 of 13 PageID #: 194




28 at pp. 2-4), and plaintiffs’ response to Mr. Shields’ statement of undisputed

material facts. (Docket 37). Where a statement of fact is admitted by the

opposing party, the court will only reference the initiating document. These

facts are “viewed in the light most favorable to [plaintiffs, who are] opposing the

motion[s].” Matsushita Elec. Indus. Co., 475 U.S. at 587. The facts material

to defendants’ motions for summary judgment are as follows.

      Sheryl Hansen and Roger Hansen are married and are residents of the

state of Iowa. (Docket 1 ¶ 1). Michael Shields is a resident of the state of

Minnesota. Id. ¶ 2. ANPAC is a resident of and its principal place of business

is in the state of Missouri. Id. ¶ 3.

      In July 2015, Sheryl and Roger Hansen were traveling in South Dakota

with Steve Keithley and his wife Patty. (Docket 25 ¶¶ 1 & 3). Sheryl Hansen

and Steve Keithley are adult siblings. Id. ¶ 2. Sheryl was driving a

motorcycle support vehicle, a Dodge Durango, with Patty as her passenger

while Steve and Roger were riding their motorcycles in front of the Durango on

Highway 385. Id. ¶ 3.

      Prior to the accident which is the subject of this litigation, Steve was

riding his motorcycle in the outside of the lane and in front of Roger. Id. ¶ 7.

Roger was riding his motorcycle behind Steve and in front of the Durango.2 Id.


      2The   motorcycles were traveling in a traditional spacing method with
Steve’s motorcycle in the right hand portion of the lane and Roger’s motorcycle
in the left hand portion of the lane closer to the center line. (Docket 27-1 at
p. 4) (p. 16:4-15).

                                        4
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 5 of 13 PageID #: 195




¶ 8. Sheryl was always traveling a safe distance behind Steve and Roger. Id.

¶ 10. Sheryl was driving the Durango at about 40 miles per hour,

approximately one car length behind Roger’s motorcycle. (Docket 27-1 at p. 5)

(p. 17:2-18).3 She was maintaining a consistent distance behind Roger. Id.

(p. 18:6-8). Sheryl’s Durango was just 16 to 20 feet behind Steve’s motorcycle

at the time of the accident. (Docket 28 at p. 3 ¶ 10).

      Steve was involved in an accident with Mr. Shields’ motorcycle. Id. ¶ 4.

According to Sheryl, the Shields’ motorcycle “came out of nowhere . . . I just all

of a sudden see [sic] this motorcycle pull out in front of my brother and he goes

flying up in the air.” (Docket 27-1 at p. 5) (p. 19:2 & 19:16-18). Sheryl

“immediately was putting on the brakes at the same time. And the next thing,

I look and he’s hit the ground. He hit the ground head first and just started

rolling across the highway.” Id. (p. 19:20-23). Steve was injured, transported

to the Deadwood, South Dakota, hospital and ultimately transferred to the

hospital in Rapid City, South Dakota. (Docket 25 ¶ 5).

      Sheryl contemporaneously observed the incident which caused Steve’s

injuries. (Docket 28 at p. 3 ¶ 10). At no time did Sheryl think she and her

vehicle were going to be in the accident. (Docket 25 ¶ 11). Sheryl did not

receive medical attention following the accident as she was not physically

injured. (Docket 33 ¶ 11).


      3Because  Sheryl’s deposition is filed in CM/ECF with four pages of the
transcript on a page, the court refers to the deposition as it appears in
CM/ECF and then to the specific page of the transcript.
                                         5
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 6 of 13 PageID #: 196




                                  DISCUSSION

A.    Applicable Law

      In diversity actions, the court applies the substantive law of the forum

state. See Jordan v. NUCOR Corp., 295 F.3d 828, 834 (8th Cir. 2002).

“[F]ederal courts sitting in diversity cases, when deciding questions of

‘substantive’ law, are bound by state court decisions as well as state statutes.”

Hanna v. Plumer, 380 U.S. 460, 465 (1965) (referencing Erie R. Co. v.

Tompkins, 304 U.S. 64 (1938)). See also In re Baycol Products Litigation, 616

F.3d 778, 785 (8th Cir. 2010) (“in a suit based on diversity of citizenship

jurisdiction the federal courts apply federal law as to matters of procedure but

the substantive law of the relevant state.”) (internal citations omitted). In this

case, the forum state is South Dakota, so the court will apply South Dakota

law. O’Neal v. Remington Arms Co., LLC, 817 F.3d 1055, 1060 (8th Cir.

2015).

B.    Bystander’s Negligent Infliction of Emotional Distress Claim

      “South Dakota law recognizes a bystander’s claim for negligent infliction

of emotional distress[.]” Nielson v. AT & T Corp., 597 N.W.2d 434, 442 (S.D.

1999). To be successful, the court ruled a plaintiff’s bystander claim must be

      caused by contemporaneous observation of the serious injury or
      death of a third party with whom the bystander has a close
      relationship. The bystander must be within the zone of danger.
      However, the emotional distress suffered may be caused by fear for
      the third person and need not be caused by the bystander’s fear for
      his or her own safety. The negligently inflicted emotional distress
      must be accompanied with physical manifestations.

Id.
                                         6
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 7 of 13 PageID #: 197




      ANPAC’s summary judgment motion asserts Mrs. Hansen’s bystander

claim must be dismissed because she “was not in the zone of danger of the

accident.”4 (Docket 26 at p. 1). Because Mrs. Hansen testified she did not

feel her vehicle was going to be involved in the accident, ANPAC submits “she

was not in the zone of danger.” Id. at p. 4. ANPAC contends this “is true

because the accident occurred two vehicles in front of her and because she was

‘traveling at a safe distance’ behind her brother and husband.” Id.

(referencing Docket 27-1 at p. 5) (p. 17:9-11). Mr. Shields joins ANPAC’s

argument asserting that under Nielson, Sheryl’s “safety must have been

jeopardized.” (Docket 32 at p. 3).

      Plaintiffs oppose defendants’ motions. (Dockets 28 & 38).5 They assert

Mrs. Hansen’s bystander claim should be allowed to proceed because “the zone

of danger element in South Dakota merely requires that a plaintiff

contemporaneously observe the injury causing incident while at or near the

scene.” (Docket 28 at p. 7) (referencing Nielson, 597 N.W.2d at 440-42).

Plaintiffs submit “it is undisputed that Mrs. [Hansen] was just sixteen to

twenty feet behind her brother . . . . In comparison to the plaintiff in Nielson,

Mrs. Hansen witnessed the injury causing event at a much closer distance—


      4Because  Mr. Shields’ legal memorandum makes essentially the same
arguments as ANPAC, the court will only reference ANPAC’s argument except
where specifically indicated.

      5Because plaintiffs’ arguments in opposition to both defendants’ motions
for summary judgment are the same, the court will only reference plaintiffs’
response to ANPAC’s argument except where specifically indicated.
                                       7
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 8 of 13 PageID #: 198




thirty to thirty-four feet closer.” Id. at p. 9 (comparing Nielson, 597 N.W.2d at

436, with Docket 27-1 at p. 5 (pp. 17:15-18:1 and 19:7-25)). “[B]ecause Mrs.

[Hansen] was, as a matter of law, within the zone of danger—

contemporaneously observing the injury causing event from the scene and at a

closer distance than the Plaintiff in Nielson[,]” plaintiffs conclude defendants

“remain[] ineligible for judgment as a matter of law.” Id.

      In rebuttal, ANPAC argues plaintiffs “fail to realize that the South Dakota

Supreme Court, in surveying innocent bystander’s claims in neighboring

states, created its own hybrid test where it requires both ‘contemporaneous

observation of the serious injury’ and that ‘the bystander must be within the

zone of danger.’ ” (Docket 29 at p. 2 n.1) (citing Nielson, 597 N.W.2d at 442).

ANPAC submits “[t]he rationale for the zone of danger test requires that an

innocent bystander plaintiff have had her safety endangered by her placement

in ‘immediate risk of physical harm.’ ” Id. at p. 2 (citing Nielson, 597 N.W.2d

at 441) (quoting Consolidated Rail Corp. v. Gottshall, 512 U.S. 532, 548

(1994)). Because Mrs. Hansen testified “no” when “asked if she thought she

was going to be in the same accident as her brother,” ANPAC asserts she “was

not in the zone of danger, or at an immediate risk of physical harm by [Mr.]

Shield’s conduct, because she was always ‘traveling at a safe distance’ behind

her brother and husband.” Id. (citing Docket 27-1 at p. 5) (p. 17:9-11).

ANPAC argues “[t]here is no better evidence than that.” Id. at p. 3.



                                         8
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 9 of 13 PageID #: 199




      Mr. Shields reviewed the cases considered by the South Dakota Supreme

Court to develop the zone of danger tests of Nielson. Based on his analysis,

Mr. Shields argues Sheryl “was not at risk of physical harm by [his] conduct,”

therefore “she cannot sustain a claim for negligent infliction of emotional

distress.” (Docket 32 at p. 8). Mr. Shields submits “[t]he defining

characteristic of the zone of danger test is the threat of physical injury to the

plaintiff.” (Docket 39 at p. 6).

      Nielson was “a case of first impression in South Dakota.” 597 N.W.2d at

440. For that reason, a brief review of the facts of the case is important. Mrs.

Nielson and her 19-year-old daughter Karyn, were horseback riding together.

“During a controlled gallop, Karyn’s horse tripped and somersaulted landing on

Karyn.” Id. at 436-37. Mrs. Nielson “was riding approximately 50 feet behind

Karyn.” Id. at 437. Mrs. Nielsen attempted to give CPR and accompanied her

daughter to the hospital. Id. Karyn later died from her injuries. Id.

      In deciding to apply a zone of danger element to a bystander’s claim, the

Nielson court reviewed other court rulings which adopted a zone of danger test.

“[T]he zone of danger test limits recovery for emotional injury to those plaintiffs

who sustain a physical impact as a result of a defendant’s negligent conduct,

or who are placed in immediate risk of physical harm by that conduct.” Id. at

441 (citing Consolidated Rail Corp., 512 U.S. at 547-48). “The rationale for

this test is that the defendant breached a duty to the bystander by endangering

her safety and placing her in the zone of danger.” Id. The Nielsen court

                                         9
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 10 of 13 PageID #: 200




considered the zone of danger standard applied in Missouri, that is, “that

plaintiff was . . . placed in a reasonable fear of physical injury to his or her own

person.” Id. (citing Asaro v. Cardinal Glennon Memorial Hospital, 799 S.W.2d

595, 599-600 (Mo. 1990)). Based on its analysis, the South Dakota Supreme

Court developed the standard set forth on page seven of this order. Id. at 442.

Mrs. Nielsen’s bystander claim survived summary judgment. Id.

      The South Dakota Supreme Court declined to provide any further

guidance on how courts were to interpret and apply the zone of danger test.

“This holding is sufficient for the facts of this case. We leave all collateral

questions for the development of the law on a case by case basis, or, the

legislature, if they should so choose.” Id. at 442 n.3.

      In the context of a bystander claim, the South Dakota Supreme Court

has not had an occasion to focus on the zone of danger standard since

Nielson.6 Only two federal cases in the District of South Dakota have

addressed the issue.

      In Christensen v. Nelson, No. CIV 08-4122, 2010 WL 562883 (D.S.D.

Feb. 17, 2010), District Judge Lawrence L. Piersol concluded as a matter of law

a bystander’s claim could not go to trial because the plaintiff mother “was not

present when the alleged negligent act of causing [her minor son] to be in the



      6Plaintiffs ask the court, if it is inclined to “entertain the [d]efendants’
[m]otions for [s]ummary [j]udgment” to “consider certifying the . . . question to
the Supreme Court of South Dakota[.]” (Docket 38 at p. 10). Based on the
analysis in this order, the court declines plaintiffs’ invitation.
                                           10
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 11 of 13 PageID #: 201




dust-filled attic occurred.” Id., 2010 WL 562883, at *9. The court ruled

“[w]itnessing his death five days after [he] was in the attic is too far removed to

satisfy South Dakota’s zone of danger requirement.” Id.

        In the second case, Judge Piersol ruled parents who “did not

contemporaneously observe [their son’s] suicide and . . . were not in the zone of

danger[,]” could not as a matter of law proceed to trial on their bystanders’

emotional distress claims. Schilf v. Eli Lilly & Co., No. CIV 07-4015, 2010 WL

3909909, at *2 (D.S.D. Sept. 30, 2010) (referencing Nielson, 597 N.W.2d at

434).

        Going 40 miles per hour and being only one or two car lengths behind

her brother’s motorcycle at the moment Mr. Shields’ motorcycle suddenly

pulled onto the highway placed Mrs. Hansen in the immediate proximity of the

collision of the two motorcycles. But for her defensive driving response, Mrs.

Hansen’s vehicle would have been drawn into the collision.

        Mrs. Hansen contemporaneously observed the collision causing serious

injury to her brother. Nielson, 597 N.W.2d 442. Her allegation of emotional

distress is based on her fear that her brother may suffer potentially serious

injuries or death and was not caused by any “fear for . . . her own safety.” Id.

Without minimizing Mrs. Nielson’s emotional experience with her daughter’s




                                        11
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 12 of 13 PageID #: 202




horse riding accident, Mrs. Hansen was in even closer proximity to her

brother’s collision.7

      The court finds as a matter of law Mrs. Hansen cannot be excluded from

the zone of danger standard endorsed by the South Dakota Supreme Court in

Nielson. Whether Mrs. Hansen was actually “within the zone of danger is a

jury question.” Carpenter v. City of Belle Fourche, 609 N.W.2d 751, 759 (S.D.

2000).

      Defendants’ motions for summary judgment as to Mrs. Hansen’s

bystander claim are denied.

C.    Loss of Consortium Claim

      Defendants’ motions for summary judgment argue Mrs. Hansen’s

bystander claim must be dismissed so it follows that Mr. Hansen’s loss of

consortium claim cannot survive. (Dockets 26 at p. 4 & 32 at p. 12)

(referencing Selchert v. Lien, 371 N.W.2d 791, 794 (S.D. 1985)).

      “Although interspousal consortium is a personal right, . . . a cause of

action for the loss of spousal consortium is derivative in nature.” Selchert,

371 N.W.2d at 794. “[I]ts validity depends upon the validity of the main cause

of action.” Id. Because Mrs. Hansen’s bystander claim will proceed to trial,

Mr. Hansen’s loss of consortium claim is likewise entitled to proceed.


      7Defendants’motions for summary judgment do not challenge Mrs.
Hansen’s claim that her emotional distress was accompanied by physical
manifestations. Nielson, 597 N.W.2d at 442. From plaintiffs’ complaint, it
appears that element of Mrs. Hansen’s bystander claim remains a jury
question. See Docket 1 ¶¶ 11-13.
                                      12
Case 5:18-cv-05041-JLV Document 40 Filed 07/29/20 Page 13 of 13 PageID #: 203




      Defendants’ motions for summary judgment as to Mr. Hansen’s claim are

denied.

                                     ORDER

      Based on the above analysis, it is

      ORDERED that defendants’ motions for summary judgment (Dockets 24

& 31) are denied.

      IT IS FURTHER ORDERED that the parties shall within 30 days of this

order advise the court if the parties intend to engage in mediation to resolve

plaintiffs’ claims or advise the court what additional preparations, if any, are

required before the case is placed on the trial calendar.

      Dated July 29, 2020.

                                BY THE COURT:

                                /s/ Jeffrey L. Viken
                                JEFFREY L. VIKEN
                                UNITED STATES DISTRICT JUDGE




                                        13
